[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S REQUEST TO AMEND
In July of 1998, the plaintiff, Miguel Irias, brought suit against Christopher and Barbara Lappos for personal injuries allegedly sustained in a motor vehicle accident which occurred on July 26, 1996. On September CT Page 3285 18, 2000, the plaintiff sought to amend his original complaint by adding a previously unplead claim of traumatic brain injury. On September 25, 2000, the defendants filed a timely objection to the plaintiff's request to amend. The objection alleged that such amendment lacked sufficient justification and was prejudicial as well as unfair. The issue is whether the plaintiff may properly amend his original complaint by adding a new and substantial personal injury two years after the original complaint was filed, after pleadings were closed and after a firm trial date has been assigned.
Also, the date of the accident was July 26, 1996. In determining whether to grant a motion to amend, the court may consider the length of delay caused by such amendment, fairness to the opposing parties and any negligence of the party proposing the amendment. In the two years since the filing of the original complaint, the defendants have attended depositions, retained an independent medical evaluator, and prepared their case in reliance upon the allegations and claims listed in the original complaint. The additional injury sought to be included by the plaintiff is of a different character than those mentioned in the original complaint. It is more than a mere expansion of the injuries previously claimed but instead constitutes an entirely new type of claim, one which would diametrically alter the case and the trial preparation required by both parties.
The addition of such claim would effectively reopen the pleadings which have been closed and upon which closing a trial date has been assigned. Thus, allowing such amendment would result in prejudice to the defendant and will unduly delay the trial.
Since the inclusion of "traumatic brain injury" to the plaintiff's list of claims effectively represents a new claim rather than a mere expansion of the original injuries, the plaintiff's motion to amend the complaint is denied. The granting of such motion would result in unfairness and prejudice to the defendant and would cause a delay in the trial.
The plaintiff's motion to amend the complaint is denied.
GROGINS, J.